DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 4 are pending in this application.  Claims 5 and 6 have been cancelled.
Response to Amendment
The reception of the translated foreign priority document (received 3/14/2022) overcomes the specification objection and the 35 U.S.C. 112(a) rejection from the office action of 12/16/2021, see P[0050] of the translation.  The specification objection and the 35 U.S.C. 112(a) rejection are withdrawn.
The argument of 3/14/2021 is persuasive regarding the invoking of 35 U.S.C. 112(f) in the office action of 12/16/2021.  The claimed obtaining unit, calculation unit and storage are not interpreted under 35 U.S.C. 112(f).  The examiner does provide an interpretation of these claimed features (see below) without invoking 35 U.S.C. 112(f).
The argument of 3/14/2021 is persuasive regarding the rejection of the claimed calculation unit under of 35 U.S.C. 112(b) in the office action of 12/16/2021.  The 35 U.S.C. 112(b) is withdrawn.
Claim Interpretation
The claimed obtaining and calculations units are interpreted as the circuitry recited in line 2 of claim 1.  According to the specification P[0101] and P[0102], each processing unit included in the control device  may be implemented as a large-scale integration (LSI) circuit (integrated circuit), as single chips, or so that part or all of the processing units are included in a single chip.  Additionally, they may be implemented with a specialized circuit or a general purpose processor.  This interpretation of the claimed obtaining unit is different than the interpretation provided by the examiner in the office action of 12/16/2021.
The claimed “storage” is interpreted the same as in the office action of 12/16/2021, only without the invoking of 35 U.S.C. 112(f).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida, Reg# 60,453 on 3/21/2022.
The application has been amended as follows: 
In claim 1 line 14, add --, wherein:-- after the word ‘map’.
In claim 4 line 13, add --, wherein:-- after the word ‘map’.
Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida, Reg# 60,453 on 7/5/2022.
The application has been amended as follows: 
In claim 1 line 16, at the end of the line after the word ‘and’, add the phrase --is generated at the vehicle, and--.
In claim 4 line 15, at the end of the line after the word ‘and’, add the phrase --is generated at the vehicle, and--.
Allowable Subject Matter
Claims 1 thru 4 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the amendments of 3/14/2022 to move previously indicated allowable subject matter into the independent claims.  The closest prior art of record is Zhu Patent Application Publication Number 2019/0078896 A1.  Zhu discloses analysis is performed on driving statistics of a variety of vehicles driven by a variety of drivers on a lane of a road section at different points in time. Based on the analysis of the driving statistics, a first drivable area of the lane of the road section is determined. The first drivable area is compared with a second drivable area associated with the lane of the road section to determine whether the first drivable area is different than the second drivable area. The second drivable area is determined based on map data of a map. In response to determining that the first drivable area is different than the second drivable area, the map is updated based on the difference of the first drivable area and the second drivable area. The updated map can be utilized subsequently to plan a path to drive an autonomous driving vehicle.
In regards to claims 1 and 4, Zhu taken either individually or in combination with other prior art, fails to teach or render obvious a control device having circuitry configured to perform as an obtaining unit and a calculation unit.  The obtaining unit obtains location information of a vehicle, operation information obtained by the vehicle, and time information corresponding to the location information and the operation information.  The operation information being associated with the location information using the time information.  The calculation unit generates environment information indicating an estimated travel environment of the vehicle based on the operation information.  The control device further having a storage to store the location information, the environment information, and the time information corresponding to the location information.  The calculation unit updates a map by associating the location information with the environment information using the time information corresponding to the location information, and reflecting the location information and the environment information on the map.  The operation information is braking information obtained by the vehicle.  The environment information is a degree of congestion around the vehicle.  And the calculation unit estimates the degree of congestion based on whether a number of brake operations performed by the vehicle is equal to or greater than a threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662